      Case 1:18-cr-00601-PGG     Document 253          Filed 03/05/20     Page 1 of 1




                                 LAW OFFICES OF
                               DONNA R. NEWMAN
                               ATTORNEY AT LAW
                           20 VESEY STREET, SUITE 40O
                           NEW YORK, NEW YORK 10007
                                  TEL. 212-229-1516
                                   FAX 2 12-676-7497
                               DONNANEWMAN(Aw(@)Aot.COM
                                MEMBER; N.Y. & N..J. BAR




March 5, 2020
By ECF & Email
The Honorable Paul G. Gardephe
United States District Court Judge
United States Courthouse
40 Foley Square
New York, New York 10007

Re: United States v. David Cardona-Cardona, S1 18 er 601 (PGG)

Dear Judge Gardephe:

       I along with Ken Womble, Esq. represent David Cardona-Cardona in
the above referred matter. Due to scheduling conflict, I respectfully request
to be excused from Monday, March 9' status conference. My cocounsel,
Mr. Womble will be present, aware of my schedule, and will appear on our
client's behalf on Monday.

Respectfully,                                              MEMO ENDORSED
    /s/
                                                           The Application is granted.
Donna R. Newman
Cc: Ken Womble, Esq.
                                                              [2.reads
                                                           SO ORDERED:
    All counsel via ECF
                                                           Paul G. Gardephe,U..O.J.

                                                           Dase      /w« 5 2 2-0
